551 Pa. 210 (1998)
709 A.2d 905
In re Nomination PETITION OF John R. PIPPY for State Representative in the 44th Legislative District.
John J. Hiles, Randy W. Schott and John E. Tuite (Objectors).
Cross Appeal of John R. PIPPY.
Supreme Court of Pennsylvania.
Submitted April 30, 1998.
Decided May 19, 1998.
H. Woodruff Turner, James T. Tallman, Pittsburgh, for John R. Pippy.
William M. Sloane, Carlisle, Reizdan B. Moore, Harrisburg, for Hiles, et al.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO, NEWMAN and SAYLOR, JJ.
Prior Report: Pa.Cmwlth., ___ A.2d ___.

ORDER
PER CURIAM.
AND NOW, this 19th day of May 1998, the Order of the Commonwealth Court dated April 7, 1998 is affirmed.
CAPPY, J., did not participate in this matter.